We view this matter, as we must, as an action under G. L. c. 71, § 43A, as appearing in St. 1975, c. 337. If the judge erred in dismissing the plaintiff’s action pursuant to Mass.R.Civ.P. 12(b), 365 Mass. 755-756 (1974), review of the ensuing judgment may not be had by way of appeal. MacKenzie v. School Comm. of Ipswich, 342 Mass. 612, 613-614 (1961), and cases cited. The proper method of raising the issues which the plaintiff has attempted to argue *854in this court is discussed in Dixon v. School Comm. of Framingham, 5 Mass. App. Ct. 857 (1977).
Jeffrey M. Freedman for the plaintiff.
James A. Toomey for the defendant.

Appeal dismissed.